— Mercure, J.
Appeal from an order of the Supreme Court (Connor, J.), entered July 27, 1988 in Columbia County, which granted defendant’s motion for summary judgment dismissing the complaint.
Defendant employed plaintiff in various capacities from 1959 until the termination of his employment in November 1986. Plaintiff thereafter commenced this action to recover for defendant’s alleged breach of its written severance pay policy for salaried employees. Defendant moved for summary judgment dismissing the complaint. Supreme Court granted the motion; plaintiff appeals.
We affirm. It is undisputed that the terms of plaintiff’s employment were not embodied in a written agreement and that plaintiff was not aware until after the termination of his employment that defendant had a policy of providing severance pay to certain employees. In order to defeat defendant’s motion, plaintiff was required to come forward with evidence of (1) a regular practice by defendant to make severance payments, and (2) his reliance on that practice in accepting or continuing his employment (see, Allen v Crowell-Collier Publ. Co., 26 AD2d 516, revd on other grounds 21 NY2d 403; Morschauser v American News Co., 6 AD2d 1028; Luisi v JWT Group, 128 Misc 2d 291, 297; see also, Matter of Lyntex Corp., 403 F Supp 284). Because plaintiff was unaware of defendant’s policy, it was impossible for him to come forward with proof that he relied upon it in accepting or continuing his employment. In the absence of proof of plaintiff’s detrimental reli*851anee upon defendant’s severance pay policy, we have no alternative but to conclude that the contract which plaintiff claims defendant breached was not supported by consideration and is, accordingly, unenforceable as a matter of law (see, Weiner v McGraw-Hill, Inc., 57 NY2d 458, 464-465; see also, Methe v General Elec. Co., 150 AD2d 853; Dicocco v Capital Area Community Health Plan, 135 AD2d 308, 310; Rizzo v International Bhd. of Teamsters, 109 AD2d 639, 641-642).
Order affirmed, without costs. Mahoney, P. J., Kane, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.